         CASE 0:21-cv-01332-PJS-DTS Doc. 17 Filed 06/11/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


MY PILLOW, INC.,                                       Case No. 21‐CV‐1015 (PJS/DTS)

                    Plaintiff,
                                                        ORDER FOR REASSIGNMENT
                                                               OF RELATED CASES
v.

US DOMINION, INC., et al.,

                    Defendants.



MICHAEL J. LINDELL,                                    Case No. 21‐CV‐1332 (ECT/HB)

                    Plaintiff,

v.

US DOMINION, INC., et al.,

                    Defendants.



      Case No. 21‐CV‐1015 (PJS/DTS) having been assigned to Judge Patrick J. Schiltz

and Magistrate Judge David T. Schultz, and Case No. 21‐CV‐1332 (ECT/HB) having

later been assigned to Judge Eric C. Tostrud and Magistrate Judge Hildy Bowbeer, said

matters being related cases,

      IT IS HEREBY ORDERED that Case No. 21‐CV‐1332 (ECT/HB) be reassigned to

Judge Patrick J. Schiltz and Magistrate Judge David T. Schultz, nunc pro tunc, by use of

a space on the appropriate list of the automated case assignment system, and the Clerk

of Court is directed to void and reuse a card on the same list pursuant to this Courtʹs

Assignment of Cases Order filed January 10, 2020.
         CASE 0:21-cv-01332-PJS-DTS Doc. 17 Filed 06/11/21 Page 2 of 2



       IT IS FINALLY ORDERED that a copy of this order shall be filed in each of the

above respective files.




Dated: June 10, 2021                           s/Patrick J. Schiltz
                                               Patrick J. Schiltz
                                               United States District Court



Dated: June 11, 2021                           s/ Eric C. Tostrud
                                               Eric C. Tostrud
                                               United States District Court




                                           2
